Response to Arguments
Response to applicant argues Yoon in view of Enders fail to disclose “…at least one mirror having a transparent section…” while the applicant points are understood the examiner respectfully disagrees. Enders discloses a head-up display with an imaging device with a light source, an optical device and a partially transparent mirror which integrated in a windshield of a vehicle which the image device for detecting the position of a driver of a motor vehicle or a part of the driver, in particular the eyes. Enders further explain the optical arrangement for a motor vehicle having camera mirror having transparent section e.g. camera which can provide recordings in the infrared range/ an infrared camera. The device includes a second light source outside the imaging device, in particular an infrared light source. The second light source, the partially transparent mirror and the camera are arranged such that the light emitted by the second light source propagates at least through the partially transparent mirror to an area that is assigned to the driver or part of the driver in this way, the camera can take a picture of the driver [See Translate Page 2, lines 50-75 and Page 3].
Response to applicant argues Yoon, Enders fail in view of Suglyama to disclose “…transparent section of the at least one mirror comprises a throughhole …” while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, page 5. Suglyama discloses instrument panel include illumination device display unit and mirror has opening or through hole [See paragraphs 51-56, 63 and 83-89].
Response to applicant argues Yoon, Enders fail in view of Suglyama fail to disclose “…folding mirror…” while the applicant points are understood the examiner respectfully disagrees. Suglyam discloses folding 
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Yoon in combination with Enders, Suglyama and Banyay meet all rejected limitations of the instant application.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

/TSION B OWENS/Primary Examiner, Art Unit 2487